Title: To James Madison from John Mitchell, 21 February 1809
From: Mitchell, John
To: Madison, James



Sir,
Philada. 21st. Feby. 1809

Perceiving by the public prints that the Embargo is likely to be raised on the 4th. March; I have thought it likely that the interest of the U States might require Agents to be appointed & particularly in the Portuguese & Spanish posessions.  Should this be the case, permitt me to solicit the favor of your granting Me an Appointment in that quarter.  If no Appointments should be thought necessary at this Time, When the Time does come round permitt to request you will be so good as to hold Me in remembrance, and believe Me to be with perfect respect and Esteem Sir, Your very Obdt. Servt.,

John Mitchell

